THE THIRTEENTH COURT OF APPEALS

                                   13-22-00023-CV


GENE MARSHALL BETTS REVOCABLE TRUST; WILD BASIN INVESTMENTS LLC;
TIMMINS LIVING TRUST; KEN SHIFRIN; EDWARD W. CHARRIER; LANCE ADAMS;
      MATULA FAMILY, LP – CLASS 1; STAR VISTA CAPITAL, LLC; GEORGE
SCHAEFER; PAUL MICHAEL BEDELL; JOHN WAGES, PROSPECT HILL CAPITAL,
                LLC; WOODGEN, LLC; AND CRAIG DUBOIS
                                    v.
PHUNWARE, INC. F/K/A STELLAR ACQUISITION III, INC.; PHUNWARE OPCO, INC.
 F/K/A PHUNWARE, INC.; ALAN KNITOWSKI; LUAN DANG; RANDALL CROWDER;
   MATT AUNE; PROKOPIOS AKIS TSIRIGAKIS; GEORGE SYLLANTAVOS; LORI
TAUBER MARCUS; KATHY TAN MAYOR; KEITH COWAN; WINSTON DAMARILLO;
            CHASE FRASER; JOHN KAHAN; AND ERIC MANLUNAS


                                  On Appeal from the
                     126th District Court of Travis County, Texas
                      Trial Court Cause No. D-1-GN-19-008846


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

March 24, 2022